 
Exhibit 10.30


AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT



THIS AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and
entered into this 14th day of May 2009, by and between NATIONAL HOLDINGS
CORPORATION, a Delaware corporation (the “Company”) and FUND.COM INC., a
Delaware corporation, and/or its Affiliate (collectively, the “Investor”).


Recitals


A.           Effective as of April 7, 2009, the Company and the Investor entered
into a Securities Purchase Agreement, which agreement was amended by that
certain Amendment No. 1 to Securities Purchase Agreement, dated May 5, 2009
(collectively, the “Purchase Agreement”), pursuant to which inter alia, the
Investor agreed to purchase and the Company agreed to sell certain Securities of
the Company.


B.           The Company and the Investor are executing and delivering this
Agreement in order to amend certain of the provisions to the Purchase Agreement.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Purchase Agreement,
as follows:


1.           Definitions.  Unless otherwise separately defined in this
Agreement, all capitalized terms used in this Agreement shall have the same
meaning as are defined in the Purchase Agreement and the other Transaction
Documents.


2.           Amendment to Section 3.1.  Section 3.1 of the Purchase Agreement
entitled Closing is hereby deleted in its entirety and the following Section 3.1
is inserted in place thereof.
 
“3.1           Closing.
 
(a)           The Closing shall take place at the offices of Littman Krooks LLP,
655 Third Avenue, 20th Floor, New York, New York 10017 or at such place as may
be mutually agreed upon by the parties hereto (or remotely via the exchange of
documents and signatures) at 10:00 A.M. New York City time following the
execution and delivery of this Agreement, and on the first business day
immediately following the date on which the last of the conditions specified
herein is fulfilled or waived (other than conditions that by their nature are
required to be performed on the Closing Date, but subject to satisfaction of
such conditions) but in any event no later than May 22, 2009 (the “Closing
Date”) or at such other time and place and such other date as the Company and
the Investor mutually agree in writing.  All events occurring at the Closing
will, unless otherwise specified, be deemed to have simultaneously occurred.
 
(b)           In the event that the Closing shall not have occurred by the
Closing Date (or any other date mutually agreed upon in writing by the Parties),
then the Purchase Agreement, as amended, shall immediately terminate, without
any further notice by either party, and notwithstanding any terms therein or
herein to the contrary, neither party hereto shall have any further liability or
obligation to the other hereunder or thereunder.
 
-1-

--------------------------------------------------------------------------------


                      (c)           The Parties acknowledge that on April 29,
2009 the Company has drawn the Certificate of Deposit and received the sum of
Five Hundred Thousand Dollars ($500,000) in respect thereof.  As a result, the
Limited Recourse Note was automatically converted into Company Common
Stock.  Any termination of the Purchase Agreement or this Agreement shall not
affect the record and beneficial ownership rights of the Investor, its pledgee
Global Asset Fund Ltd., or any subsequent holder of such shares, in and to an
aggregate of 666,666 shares of Company Common Stock into which the Limited
Recourse Note was converted as of April 29, 2009.”
 
2.           No Further Amendments; Incorporation by Reference.   Except as
expressly amended by this Agreement, all of the terms and conditions of the
Purchase Agreement and other Transaction Documents shall remain in full force
and effect and are hereby incorporated by this reference into this Agreement, as
though more fully set forth herein at length.
 


 
[Balance of this page intentionally left blank]
 
-2-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The Company: 
NATIONAL HOLDINGS CORPORATION





By:  /S/ MARK GOLDWASSER
Mark Goldwasser
Chairman and Chief Executive Officer
 
 
The Investor: 
FUND.COM INC.

 
 
By:  /S/ GREGORY WEBSTER
Gregory Webster
Chief Executive Officer
 
 
 
-3-